DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-20 are cancelled.
Claims 21-28, 31-35, 37-40 are previously presented.
Claims 29-30, 36 are currently amended.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 28 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a It is unclear, vague and indefinite the bounds of the claimed subject matter with regards to the extent to which the claimed plunger and tube must align axially to be considered substantially in alignment or not.

Regarding claim 28, the distal ends lacks proper antecedent basis and therefore renders the claimed subject matter unclear, vague and indefinite.  The grommet, the rod/plunger and tube all have two ends, so it is unclear if the distal ends refers to the far ends of the grommet and the rod, the grommet and the tube, the rod and the tube, the tube and the grommet, or some other combination of structures.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Maglione (US 2015/0013704) and further in view of Liu (US 2015/0181941). 

Regarding claim 21, Maglione disclose an apparatus (see smoking pipe of title) for smoking combustible material, comprising:
A tube (see inner tube 130 of [0019] and Fig. 3) having an axis and open ends;
A rod co-axial with and movable coupled to the tube (see outer tube 110 of [0019], Fig. 3), the rod is hollow and comprises a proximal open end and a distal open end, and the distal open end is cylindrical (see Fig. 3); and
A grommet (see means 160 of [0019], Fig. 3) formed from an elastic material (see rubber) and having a rube end that axially receives the tube in an interior of the grommet, a shoulder in the interior of the grommet that abuts one of the open ends of the tube, the grommet also having a rod end that receives and frictionally engages a portion of the rod and permits (manner of operating/intended use) permits relative motion between the rod and the grommet, and the inner diameter of the tube end is greater than the inner diameter of the rod end (see Fig. 3 – while drawings, relative sizes can be interpreted from the drawings).
Maglione does not disclose wherein the proximal open end of the rod comprises an arcuate flare that extends in a radial direction, the arcuate flare is rotationally symmetrical about the axis and terminates at a diameter that is greater than that of the distal open end.
In the same field of endeavor of smoking article design (see cigarette holder of title) and reasonably pertinent to the problem Applicant was trying to solve regarding mouthpiece design, Liu discloses wherein the proximal open end of the mouthpiece (of [0010-11]) comprises an arcuate flare (see flange) that extends in a radial direction, the arcuate flare is rotationally 
	See MPEP 2144 regarding the obviousness of change in shape or configuration.  To alter the shape of the mouth end of the tube of Maglione to have a flange as in Liu would have been a change in shape or configuration.
	Doing so allowed for the pipe to be held in the user’s mouth without dropping out for extended periods of time. This was desirable in Maglione.
	Therefore, it would have been obvious to one of ordinary skill in the art to add the flange of the pipe of Liu to the outer tube of Maglione to arrive at the claimed invention before the effective filing date because doing so was a mere change in shape or configuration of the outer tube that had the benefit that it allowed for the pipe to be held in the user’s mouth without dropping out for extended periods of time, which was desirable in Maglione.

	Regarding claim 30, the combination Maglione/Liu renders obvious wherein the glare has a flange that is perpendicular to the axis.  See flange of Liu.
	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Maglione (US 2015/0013704) and further in view of Liu (US 2015/0181941) and van der Elst (US 6182669). 

	Regarding claim 23, the combination Maglione/Liu discloses wherein the tube comprises glass.  See Maglione [0009] & [0020]; glass blunt throughout.
The combination Maglione/Liu does not disclose further comprising a plug configured to be mounted inside a distal end of the tube, and the tube comprises glass.
	In the same field of endeavor of smoking articles (see title) and reasonably pertinent to the problem Applicant was trying to solve and the combination Maglione/Liu, van der Elst 
	Addition of the plug of van der Elst to the apparatus of Maglione had the benefit that it allowed for the protect the user from the burned part and from being dirtied by the object, which was desirable in Maglione and in Liu.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the plug of van der Elst with the smoking apparatus of Maglione to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit of protecting the user from the burned part and from being dirtied by the object., which was desirable in Maglione and Liu.
	
Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Maglione (US 2015/0013704) and further in view of Liu (US 2015/0181941) and Bremer (US 2014/0318557).

Regarding claim 24, the combination Maglione/Liu does not disclose wherein the rod comprises a glass plunger.
In the same field of endeavor of smoking/vaping devices (see title, device 20 of [0037]), Bremer discloses wherein the rod comprises a plunger (see 32) made from glass.  See Fig. 1.
Addition of the glass plunger of Bremer to the smoking apparatus of Maglione had the benefit that it allowed for the creation of negative pressures within the apparatus.  See abs, and [0007]-[0008].  This was desirable in Maglione because it pushed the smoke throughout the apparatus into the user’s mouth without user suction in the lungs.  Further, addition of the glass plunger of Liu would not destroy Maglione because Maglione desired to more easily communicate the smoke to the user.


Regarding claim 25, while the reference combination Maglione/Bremer renders obvious that the tube and the plunger are both made from the same material (see glass blunt and glass plunger).  See Maglione glass blunt and glass plunger of Bremer.

Regarding claim 27, the combination Maglione/Bremer renders obvious the manner of operating the apparatus wherein the glass plunger is configured to be both axially movable and rotationally movable about the axis relative to the tube and the grommet. See Bremer [0050].  

Regarding claim 28, the combination Maglione/Bremer renders obvious wherein the glass plunger has a retracted position (compare Figs. 1-3, there are different positions of the plunger relative to the grommet and, based on the sizes of the relative structures, Examiner has interpreted that the glass plunger is capable of taking on both claimed configurations) where distal ends of the glass plunger and tube are configured to axially align, and an extended position where the distal ends are axially spaced apart from each other.

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Maglione (US 2015/0013704) and further in view of Han (US 2016/0235115).

Regarding claim 31, Maglione discloses an apparatus (see glass blunt, smoking pipe of title) for smoking combustible material, the apparatus comprising:
A tube (see tube 130) having an axis and open ends (see Fig. 3);

A grommet (see means 160) mounted to the exterior of the tube, the grommet is formed from an elastic material (see rubber of [0019]) and has a tube end that axially receives the tube in an interior of the grommet, a shoulder in the interior of the grommet that abuts one of the open ends of the tube, the grommet also having a rod end that receives and frictionally (manner of operating) engages a portion of the rod and permits relative motion between the rod and the grommet, and the inner diameter of the tube end is greater than the inner diameter of the rod end (while the Figures are cartoon-style drawings, they can be interpreted for the relative sizes of components).
Maglione does not disclose wherein the rod comprises a body having a mouthpiece on one end, an auger opposite the mouthpiece, an end wall between the mouthpiece and the auger and a hole in the end wall to permit fluid communication from the auger through the end wall to the mouthpiece.
In the same field of endeavor of smoking articles (see title, smoking device of Fig. 1), Han discloses a mouthpiece (see mouthpiece 20), an auger (see auger 52) opposite the mouthpiece, an end wall between the mouthpiece and the auger (see Figs. 2-3), and a hole (see air passageway 36 of [0014]).
To add the mouthpiece and auger of Han to the apparatus of Maglione had the benefit that it allowed for the smoking material to be stored and moved upward through the inner portion of the housing where it is to be ignited/heater by match or lighter.  Han abs. This was desirable in Maglione because it allowed for the movement of the tobacco and smoke to the user’s mouth during operation of the apparatus.  This would not destroy Maglione because it was advantageous/desirable to store more tobacco than a single inhalation in Maglione’s apparatus. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mouthpiece and auger of Han with the smoking article of Maglione to arrive at the claimed 

Regarding claim 32, the combination Maglione/Han renders obvious wherein the body and the mouthpiece (see Figs. 4-5 of Han) are hollow from the end wall to a proximal end of the rod and comprise a consistent inner diameter in the hollow.

Regarding claim 33, the combination Maglione/Han renders obvious wherein (manner of operating/intended use), in operation, the rod is movable about the axis relative to the tube and the grommet.

Regarding claim 34, the combination Maglione/Han renders obvious wherein the rod comprises a void (see hollow regions of tube of Maglione and air passageways 36 of mouthpiece of Han) located between an exterior proximal end of the body and an interior distal end of the mouthpiece (see Fig. 4-5 of Han).
The combination of Han when properly bodily incorporated into Maglione renders obvious wherein the void is contoured to an exterior of the rod end of the grommet, such that an interior rim of the mouthpiece seats in the external annular recess in the grommet.
Doing so had the benefit that it allowed for the tobacco to remain in the void during operation of the apparatus.  This was desirable in Maglione.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Maglione to include the mouthpiece matched inner diameter of the grommet and mouthpiece of Han to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the tobacco to remain in the void during operation of the apparatus.

Regarding claim 35, the combination Maglione/Han renders obvious wherein the auger comprises an axial post (see shaft 54 of Han [0015]), and a flight (see helical blade 60) extends from the axial post, and the flight comprises a single helix that circumscribes the axis for about 2-4 turns.  Examiner has interpreted that there are 5 turns in Han, which is about 4 turns.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 10 of copending Application No. 16/271161.
Claim 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of copending Application No. 16/271161.
Regarding claims 21 of the instant case, 16/271161 claim 1 discloses a tube having an axis and open ends (see glass tube); a rod configured to be axially coupled to the glass tube (see rod), the rod is hollow (see hollow glass plunger) and comprises a proximal open and a distal open end, the proximal open end comprises an arcuate flare (see flare of claim 10) that extends in a radial direction, the actuate flare is rotationally symmetrical about the axis and terminates at a diameter  that is greater than that of the distal open end, and the distal open end is cylindrical; and
A grommet (see grommet) formed of an elastic material and having a tube end that axially receives the tube in an interior of the grommet, a shoulder in the interior of the grommet that abuts one of the open ends of the tube, the grommet also having a rod end that receives and frictionally engages a portion of the rod and permits relative motion between the rod and the 
This is a provisional nonstatutory double patenting rejection.

Claim 21 & 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/271161.
Regarding claim 22, 16/271161 claim 2 discloses wherein the grommet comprises a throat (see throat) extending from the rod end to the shoulder in the interior of the grommet, and a throat axial length is configured to be about 10-20% of the overall axial length of the rod. 
This is a provisional nonstatutory double patenting rejection.

Claim 23, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 4 of copending Application No. 16/271161.
Regarding claim 23, 16/271161 claim 3 discloses further comprising a plug (see plug) configured to be mounted inside a distal end of the tube, and the tube comprises glass (see claim 1).
This is a provisional nonstatutory double patenting rejection.

Claim 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/271161.
	Regarding claim 24, 16/271161 claim 4 discloses wherein the rod comprises a glass plunger (see glass plunger).
This is a provisional nonstatutory double patenting rejection.

Claim 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/271161.
25, 16/271161 claim 5 discloses wherein the tube and the glass plunger consist of a same material (see a same material of claim 5).
This is a provisional nonstatutory double patenting rejection.

Claim 26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/271161.
	Regarding claim 26, 16/271161 claim 6 discloses wherein the glass plunger (see glass plunger) has a radial wall thickness that is greater than a radial wall thickness of the tube (see glass tube).
This is a provisional nonstatutory double patenting rejection.

Claim 27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/271161.
Regarding claim 27, 16/271161 claim 7 discloses wherein the glass plunger is configured to be both axially movable and rotationally movable (see axially movable and rotationally movable glass plunger, tube and grommet) about the axis relative to the tube and to the grommet. 
This is a provisional nonstatutory double patenting rejection.

Claim 28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/271161.
	Regarding claim 28, 16/271161 claim 8 discloses wherein the glass plunger has a retracted position where distal ends of the glass plunger and tube are configured to substantially axially align (see axial alignment), and an extended position (see extended position) wherein the distal ends are axially spaced apart from each other.
This is a provisional nonstatutory double patenting rejection.

Claim 29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/271161.
Regarding claim 29, 16/271161 claim 9 discloses wherein an interior of the glass plunger has a glass divot (see glass divot) extending radially inward (see radially inward) relative to the axis into the hollow of the glass plunger, and the divot (see the divot) is located adjacent to the distal end of the glass plunger (see glass plunger).
This is a provisional nonstatutory double patenting rejection.

Claim 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/271161.
	Regarding claim 30, 16/271161 claim 10 discloses wherein the flare (see glare) has a flange (see flange) that is perpendicular to the axis.
This is a provisional nonstatutory double patenting rejection.

Claim 31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/271161 and further in view of Han (US 2016/0235115).
Regarding claim 31, 16/271161 claim 1 discloses an apparatus (see apparatus) for smoking combustible material, the apparatus comprising:
A tube (see glass tube) having an axis and open ends;
A rod (see rod) co-axial with and movable coupled to the tube; and
A grommet (see grommet) mounted to an exterior of the tube, the grommet is formed form an elastic material (see elastic material) and has a tube end that axially receives the tube in an interior of the grommet, a should in the interior of the grommet that abuts one of the open ends of the tube, the grommet also having a rod end that receives and frictionally engages a 
In the same field of endeavor of smoking articles (see title, smoking device of Fig. 1), Han discloses a mouthpiece (see mouthpiece 20), an auger (see auger 52) opposite the mouthpiece, an end wall between the mouthpiece and the auger (see Figs. 2-3), and a hole (see air passageway 36 of [0014]).
To add the mouthpiece and auger of Han to the apparatus of 16/271161 had the benefit that it allowed for the smoking material to be stored and moved upward through the inner portion of the housing where it is to be ignited/heater by match or lighter.  Han abs. This was desirable in Maglione because it allowed for the movement of the tobacco and smoke to the user’s mouth during operation of the apparatus.  This would not destroy Maglione because it was advantageous/desirable to store more tobacco than a single inhalation in 16/271161 apparatus. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mouthpiece and auger of Han with the smoking article of 16/271161 to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the smoking material to be moved upward through the inner portion of the housing where it is to be ignited/heater by match or lighter, which was desirable in Maglione.
This is a provisional nonstatutory double patenting rejection.

Claim 32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/271161 and further in view of Han (US 2016/0235115).
Regarding claim 32, 16/271161 claim 23 discloses wherein the body and mouthpiece are hollow (see hollow of claim 21 body and mouthpiece) from the end wall to a proximal end of 

Claim 33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/271161 and further in view of Han (US 2016/0235115).
Regarding claim 33, 16/271161 discloses wherein, in operation, the rod (see rod/glass plunger) is rotationally movable (see rotationally movable) about the axis relative to the tube (see tube) and the grommet (see grommet). 
This is a provisional nonstatutory double patenting rejection.

Claim 35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/271161 and further in view of Han (US 2016/0235115).
Regarding claim 35, Han renders obvious wherein the auger comprises an axial post, and a flight of the auger extends from the axial post, and the flight comprises a single helix that circumscribes the axis for about 2 to about 4 turns (5 turns is about 4 turns).
This is a provisional nonstatutory double patenting rejection.

Claim 36 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/271161 and further in view of Han (US 2016/0235115).
Regarding claim 36, 16/271161 claim 4 is directed to an apparatus (see apparatus) for smoking combustible material, the apparatus comprising: 
a glass tube (see glass tube) having an axis at both ends;

A grommet (see grommet) formed of an elastic material (see elastic material) and having a glass tube end configured to axially receive the glass tube to an interior of the grommet, a shoulder in the interior of the grommet that abuts one of the open ends of the glass tube, the grommet also having a rod end that receives and frictionally engages a portion of either the glass plunger or the auger, and permits relative motion between the glass plunger or the auger and the grommet, and the inner diameter of the glass tube end is greater than the inner diameter of the rod end.
Reasonably pertinent to the problem Applicant was trying to solve regarding the movement of tobacco in the rod/tube, Han discloses: An auger (see auger) configured to be co-axial with and movably coupled to the glass tube (see glass tube of Han), the auger comprises a body having a mouthpiece on one end, a helical flight opposite the mouthpiece, an end wall between the mouthpiece and the helical flight, and a hole in the end wall to permit fluid communication from the helical flight through the end wall to the mouthpiece.
To add the mouthpiece and auger of Han to the apparatus of 16/271161 had the benefit that it allowed for the smoking material to be stored and moved upward through the inner portion of the housing where it is to be ignited/heater by match or lighter.  Han abs. This was desirable in 16/271161 because it allowed for the movement of the tobacco and smoke to the user’s mouth during operation of the apparatus.  This would not destroy 16/271161 because it was advantageous/desirable to store more tobacco than a single inhalation in that apparatus. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mouthpiece and auger of Han with the smoking article of 16/271161 to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the .
This is a provisional nonstatutory double patenting rejection.

Claim 37 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/271161 and further in view of Han (US 2016/0235115).
Regarding claim 37, 16/271161 claim 10 discloses wherein the proximal open end comprises an arcuate flare (see flare/flange) that extends in a radial direction, the arcuate flare is rotationally symmetrical about the axis.
There were a finite number of combinations of the direction that the flare could go: inward and outward.  Therefore that the flare terminates at a diameter that is greater than that of the distal open end would have been obvious to try.
Doing so had the benefit that it prevented the distal open end from sliding over the flange, dropping and breaking.  This was desirable in 16/271161.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the flange of 16/271161 to try the inward and outward flange and settle on the outward flange to arrive at the claimed invention before the effective filing date because doing so would have been obvious to try and had the benefit that it prevented the distal open end from sliding over the flange, dropping and breaking.
This is a provisional nonstatutory double patenting rejection.

Claim 38 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/271161 and further in view of Han (US 2016/0235115).
38, 16/271161 claim 10 discloses wherein the arcuate flare (see flare/flange) comprises a flange that is substantially perpendicular (see substantially perpendicular) to the axis (see axis).
This is a provisional nonstatutory double patenting rejection.

Claim 39 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/271161 and further in view of Han (US 2016/0235115).
Regarding claim 39, 16/271161 claim 3 discloses further comprising a plug (see plug) configured to be mounted inside a distal end of the glass tube (see glass tube).
This is a provisional nonstatutory double patenting rejection.

Claim 40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/271161 and further in view of Han (US 2016/0235115).
Regarding claim 40, 16/271161 claim 6 discloses wherein the glass plunger has a radial wall thickness (see radial wall thickness of glass plunger) that is greater than a radial wall thickness of the glass tube (see radial wall thickness of glass tube).
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter

Claims 22, 26, 29, 36-40 would be allowable if rewritten to overcome the rejection(s) under Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	Regarding claim 22, the combination Maglione/Liu does not disclose or render obvious: wherein the grommet comprises a throat extending from the rod end to the shoulder in the interior of the grommet, and a throat axial length is configured to be about 10-20% of the overall axial length of the rod.
	Therefore, claim 22 is deemed allowable.

	Regarding claim 26, the combination Maglione/Bremer nor any combination available discloses, reads on or renders obvious:
	“wherein the glass plunger has a radial wall thickness that is greater than a radial wall  thickness of the tube”.
	Therefore, claim 26 is deemed allowable.

	Regarding claim 29, none of the cited prior art or any prior art available discloses:
“wherein an interior of the glass plunger as a glass divot extending radially inward relative to the axis into the hollow of the glass plunger, and the divot is located adjacent to the distal end of the glass plunger”.
	Therefore, claim 29 is deemed allowable.

Regarding claim 36, Maglione discloses an apparatus (see glass blunt, apparatus of title) for smoking combustible material, the apparatus comprising:
A glass tube (see tube 130) having an axis and open ends; and a grommet (see means 160) formed of an elastic material (see rubber of [0019]) and having a glass tube end that axially receives the glass tube in an interior of the grommet (see Fig. 3), a shoulder in the interior of the grommet that abuts one of the open ends of the glass tube (Id.), the grommet also having a second end that receives and frictionally engages a portion of either the glass plunger or the 
Maglione does not disclose:
A glass plunger configured to be co-axial with and movably coupled to the glass tube, the glass plunger is hollow and comprises a proximal open end and a distal open end, and the distal open end is cylindrical; 
An auger configured to be co-axial with and movable coupled to the glass tube (), the auger comprises a body having a mouthpiece on one end, a helical flight opposite the mouthpiece, an end wall between the mouthpiece and the helical flight, and a hole in the end wall to permit fluid communication from the helical flight through the end wall to the mouthpiece.
In the same field of endeavor of smoking/vaping apparatuses (see title, device 20 of [0037]), Bremer discloses:
A glass plunger (see 32 and Fig. 1) configured to be co-axial with and movably coupled to the glass tube. 
Addition of the glass plunger of Bremer to the smoking apparatus of Maglione had the benefit that it allowed for the creation of negative pressures within the apparatus.  See abs, and [0007]-[0008].  This was desirable in Maglione.
In the same field of endeavor, Han discloses:
An auger (see cited auger above) configured to be co-axial with and movable coupled to the glass tube (), the auger comprises a body having a mouthpiece on one end, a helical flight opposite the mouthpiece, an end wall between the mouthpiece and the helical flight, and a hole in the end wall to permit fluid communication from the helical flight through the end wall to the mouthpiece.
In the same field of endeavor of smoking articles (see title, smoking device of Fig. 1), Han discloses a mouthpiece (see mouthpiece 20), an auger (see auger 52) opposite the 
To add the mouthpiece and auger of Han to the apparatus of Maglione had the benefit that it allowed for the smoking material to be moved upward through the inner portion of the housing where it is to be ignited/heater by match or lighter.  Han abs. This was desirable in Maglione.
The combination Maglione/Bremer/Han, nor any prior art available discloses wherein the glass plunger is hollow and comprises a proximal open end and a distal open end, and the distal open end is cylindrical.
In the same field of endeavor of smoking articles (see title), Croft (US 2049196) discloses a hollow plunger (see hollow piston 8 of col. 2, ll. 35 & Figs. 1-2) and comprises a distal open end.
However, the plunger of Croft does not comprise a proximal open end and there was not motivation of one of ordinary skill in the art to change the shape or configuration of the plunger of Croft and to add that structure to the smoking apparatus of Maglione to arrive at the claimed invention before the effective filing date.
Therefore, claim 36-40 are deemed allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712